NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHRISTIAN ALONZO GIRON-CASTRO,                  No.    14-73183
AKA Cristian Giron-Castro, AKA Cristian
Jiran-Castro,                                   Agency No. A205-596-281

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2020**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Christian Alonzo Giron-Castro, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we dismiss in part and

deny in part the petition.

      We lack jurisdiction to consider Giron-Castro’s contentions regarding

political opinion and asylum because he did not raise them before the agency. See

Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004). We reject Giron-

Castro’s challenge to the BIA’s streamlining procedures because the BIA’s final

order was not a streamlined decision.

      Substantial evidence supports the agency’s conclusion that Giron-Castro

failed to establish that he would be persecuted on account of a protected ground.

See Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006) (reviewing for

substantial evidence); Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (to

demonstrate social group membership, “[t]he applicant must ‘establish that the

group is (1) composed of members who share a common immutable characteristic,

(2) defined with particularity, and (3) socially distinct within the society in

question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014)));

see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Thus, Giron-Castro’s

withholding claim fails.


                                           2                                      14-73183
      Substantial evidence supports the agency’s denial of CAT protection

because Giron-Castro failed to show he will more likely than not be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION DISMISSED in part and DENIED in part.




                                         3                                  14-73183